DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1 – 6  in the reply filed on September 1, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The Examiner notes that the Abstract recites a near word-for-word copy of instant claim 1. Should the instant case reach a condition for allowance, the subject matter that is new and non-obvious to the art should be incorporated into the Abstract.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka JP02191580A (formatted and original machine translation provided, with citations referencing the formatted machine translation, hereafter “D1”) in view of Cho et al. KR 100557837 B1 (formatted and original machine translation provided, with citations referencing the formatted machine translation,hereafter “D2”), Bragole US 4,778,724 (hereafter “D4”) and Zenkiewicz “Effects of electron-beam irradiation on wettability and surface free energy of a polypropylene film”. International Journal of Adhesion & Adhesives 25 (2005) p61 – 66 (hereafter “D3”).
Regarding claims 1, 5 and 6; D1 is directed to a method for coating automobile bodies provided with plastic parts (Page 1 lines 11 – 13). D1 discloses a method comprising: providing a plastic part [resin member] with a surface resistivity between 5x102 to 1x106 Ω-cm (claim 1; page 3 lines 8 – 11), such as an automobile bumper made with a polyamide-based/polybutylene terephthalate plastic material with carbon filler (page 4 lines 19 – 23); providing a vehicle body comprised of a plurality of press-formed copper/steel plate parts that are welded together [metal member] (page 4 lines 8 – 11, lines 16 – 20; page 6 lines 18 – 21);  assembling [connecting] the plastic parts onto the vehicle body (page 4 lines 18 – 24); and applying an epoxy ester-based paint onto the vehicle body and plastic parts at a sufficient pressure to adhere the paint onto the plastic parts (page 5 lines 1 – 3, lines 9 – 22). D1  also discloses that the range of materials for making plastic components includes polyamides, polybutylene terephthalate and polypropylene (page 2 line 25 – page 3 line 5).
D1 does not expressly and embodiment where the resin member is made from polypropylene. D1 also does not expressly teach that the resin member has a surface that has been activated by electron beam irradiation.
D2 is directed to polypropylene resin compositions for automobile bumper covers (page 1 lines 13 – 15).  Polypropylene based material are also known to account for a majority of bumper part manufacture because polypropylene is advantageous in terms  of cost, process, material properties, chemical performance and recyclability (page 1 lines 25 – 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized an embodiment of D1 or otherwise modify the method of D1 to use a polypropylene part because D1 discloses that it is a known equivalent in the manufacture of automotive plastic parts and because D2 teaches that polypropylene-based parts enjoy advantages in terms of cost, process, material properties, chemical performance and recyclability.
With regards to the step of activating the polypropylene surface using an electron beam:
D2 also discloses that polypropylene typically needs to be pretreated in order to allow for paint to adhere firmly to polypropylene surfaces (page 2 lines 3 – 7). Among other known treatments, an electron beam may be used to treat the surface of a polypropylene part (page 1 lines 5 – 9).  
	D4 is directed to methods and compositions to enhance bonding onto polyolefin surfaces.  D4 discloses that some of the processes developed to date to enhance adhesion to polyolefins include electron beam irradiation (col 1 lines 15 – 30). The process generally enhances adhesion by inter alia either increasing wetting via oxidation (thus increasing the critical surface tension of wetting), by cross-linking to increase the surface mechanical strength or combinations of the effects. D4 also discloses that polyolefins tend to be inert, non-polar substances and that paints coatings and adhesives generally are polar (col 1 lines 29 – 36).
Additionally, in analogous art D3 is directed to the effects of electron-beam irradiation on the wettability and surface free energy of polypropylene films (Abstract). D3 discloses that modification of polymeric materials by means of ionizing radiation is known within the art and that low-energy electron accelerators enables the modification of polymer films (page 61 2nd col).  Irradiating films with an electron beam is known to change the properties of the surface layer of a polymer surface by processes such as oxidation, which depends on radiation dose; the oxidation of the surface layer in turn increases the wettability and surface layer energy of the polymer film (page 61 – 62).
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art to have modified the method of D1 to have included the step of irradiating the resin member (e.g. bumper) because D2 teaches that electron beam treatment methods are a known and conventional process for pretreating polypropylene surfaces used in automotive parts and that such pretreatment is necessary in order to adhere a paint coating onto polypropylene surfaces; and because D4 and D3 respectively teach the mechanism of improving adhesion to paints by oxidation of the pre-treated polypropylene/polyolefin surfaces to improve wettability to liquids and surface energy, which would have been advantageous in the application of solutions (such as paint) onto such modified resin members.
Regarding claims 2 and 4, D1 in view of D2, D4 and D3 does not expressly teach the order of (A) the connecting step of connecting the metal member and the resin member to each other, and (B) the activation step of irradiating the resin member with an electron beam to activate the surface of the resin member. In other words, D1 in view of D2 and optionally in view of D3 does not expressly teach whether (B) happens before (A) (claim 2) or whether (A) happens before (B) (claim 4).
	However, outside a showing of criticality, a prima facie case of obviousness exists for the transposition/ordering of steps where the transposition of process steps, where the transposed processes are substantially identical or equivalent in terms of function, manner and result (namely that activation of the surface occurs before coating to take advantage of enhanced wettability, in view of D4 and D3) are held to be not patentably distinguishing the processes. Ex parte Rubin 128 USPQ 159 (PO BdPatApp
1959).
With regards to claim 3, D1 in view of D2, D4 and D3 does not expressly recite a step of storing the resin member of the surface of which has been activated.  
However, D1 discloses that the plastic part and the vehicle body are part of an automobile assembly line (Fig. 1; page 4 lines 13 – 24) comprised of at least e.g. a paint tank/station (page 5 lines 1 – 5), thus suggesting stations where steps are executed along the automobile assembly line.  Each transition between steps/stations may be considered storing steps under the broadest reasonable interpretation of “storing” as no operations that alter the metallic member and/or plastic member occur during transitions between stations.  Furthermore, it is reasonable to presume that in practice for one of ordinary skill in the art1, different steps require different amounts of time to complete and that excess stock would be required as part of routine assembly line management so as to prevent work stoppages due to a lack of parts to assemble, and thus to store an inventory of intermediate parts to keep an assembly line running.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of D1 in view of D2 and optionally in view of D3 by having a step of storing the activated resin members because D1 teaches that the metal member and plastic member are handled in an assembly line, and one of ordinary skill in the art would have either recognized that the transitions between steps – and implied stations where the steps are executed – as a form of storing of the parts or alternatively would have included a step of storing the activated resin members to ensure sufficient stock to prevent work stoppages of an assembly line. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simm et al. US 4,447,488 – particularly col 3 lines 40 – 50, col 7 lines 49 – 55, col 8 lines 23 – 25, claim 12 indicating treatment from rays of accelerated electrons [electron beams] onto polymeric material; col 4 lines 40 – 65 indicating that the polymeric material may include copolymers of polypropylene and polyamides; col 4 lines 48 – 57 indicating that the polymeric material may be part of a bumper; and col 1 lines 30 – 35, col 3 lines 35 – 50, col 4 lines 20 – 35 indicating that electron beam radiation aids in crosslinking and thus enhances the strength and improved weather resistance of the disclosed polymer articles. 
Straccia et al. US 2004/0258850 A1 – particularly paragraphs [0008], [0011], [0026] – [0029]
Carling US 2003/0068447 – particularly paragraphs [0007] and [0011], which discloses that the automotive industry commonly uses electron bombardment with electron beams to activate bumper fascias and other large parts.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988)